Dismissed and Memorandum Opinion filed February 19, 2009







Dismissed
and Memorandum Opinion filed February 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01164-CV
____________
 
WALTER MOORE,
Appellant
 
V.
 
VERIZON WIRELESS AND DERRICK KEYS, Appellees
 

 
On Appeal from County Civil Court
at Law No. 3
Harris County, Texas
Trial Court Cause No.
906785
 

 
M E M O R
A N D U M  O P I N I O N
This is
an attempted appeal from an order signed December 3, 2008.  The clerk=s record was filed on January 9,
2009.  
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  




The
Texas Arbitration Act allows interlocutory appeals solely from orders that deny
arbitration.  See Tex. Civ. Prac. & Rem. Code ' 171.098(a)(1), (2); Chambers v.
O'Quinn, 242 S.W.3d 30, 31 (Tex. 2007).  
On
January 12, 2009, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before January 26, 2009.  See Tex. R. App. P. 42.3(a).  Appellant=s response fails to demonstrate that
this court has jurisdiction over the appeal.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.